UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:July 18, 2012 FIRSTBANK CORPORATION (Exact Name of Registrant as Specified in Charter) Michigan 000-14209 38-2633910 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 311 Woodworth Avenue Alma, Michigan (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (989) 463-3131 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)). o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 8.01. Other Events On July 18, 2012, Firstbank Corporation (the "Company") completed its repurchase of the warrant (the "Warrant") to purchase 578,947 shares of the Company's common stock that was issued to the United States Department of the Treasury (the "Treasury") on January 30, 2009, as part of the Troubled Asset Relief Program ("TARP") Capital Purchase Program.The Company repurchased the Warrant for a total price of $1,946,670. Following the settlement of the Warrant on July 18, 2012, the Treasury has completely eliminated its equity stake in the Company through the TARP Capital Purchase Program. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIRSTBANK CORPORATION (Registrant) Date: July 19, 2012 By: /s/Samuel G. Stone Samuel G. Stone Executive Vice President and CFO
